TATE, Justice.
The defendant was convicted of aggravated .battery, La.R.S. 14:34, and sentenced to serve four years in the penitentiary.
On appeal, his counsel argues two bills of exceptions which were reserved during the trial. La.C.Cr.P. Art. 841. However, these bills were not perfected as required by La.C.Cr.P. Arts. 844, 845, and thus do not constitute formal bills of exceptions. On review, the appellate court can consider only formal bills of exceptions. La.C.Cr.P. Arts. 844, 920. If there are none, the reviewing court can reverse only for error discoverable “by a mere inspection of the pleadings and proceedings and without inspection of the evidence”. La.C.Cr.P. Art. 920(2). We find no such patent error here.
We therefore affirm the conviction and sentence.
Affirmed.